DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 claims the impact modifier as being “selected from the group consisting of methacrylate-butadiene-styrene copolymers, acrylonitrile-butadiene-styrene copolymers, chlorinated polyethylene, acrylic-grafted chlorinated polyethylene, acrylic-grafted PVC, acrylic impact modifiers, and combinations thereof”; however, claim 1, from which claim 9 depends, already claims the impact modifier as a multistage acrylic impact modifier comprising (i) a core polymer and (ii) shell polymer.
Therefore, it is unclear as to whether the impact modifier is limited to those listed in claim 9 or the multistage acrylic impact modifier in claim 1.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pohl (US 2016/0264785), as evidenced by Kisin (US 8,779,051).
Pohl exemplifies two compositions comprising 100 phr PVC (K-value 66), 6 phr acrylic impact modifier Paraloid KM370, and 8 or 16 phr calcium carbonate according to Example D, where the calcium carbonate of Example D is described as having a d50=0.7 micron and a particle size distribution Sedigraph as shown below:

    PNG
    media_image1.png
    515
    643
    media_image1.png
    Greyscale

The sedigraph suggests a d98 of about 2.5 micron and a d20 of about 0.58, suggesting a d50/d20=1.2.
	Paraloid KM370 comprises emulsion polymerized acrylic core shell particles, having crosslinked polybutyl acrylate rubber core and poly(methyl methacrylate) shell, and a weight ratio of core to shell of about 90/10, as evidenced by Kissin (col. 11, l. 63 to col. 12, l. 4).
	Applicants exemplify the impact modifier as KM-370; therefore, the composition of Pohl inherently meets the claimed limitations regarding the impact modifier.
	Pohl anticipates instant claims 1 and 8.
	Alternatively, In the case that the d98 is not less than 2.6 micron, as claimed, consider the following:
"A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected [the claimed product and a product disclosed in the prior art] to have the same properties." Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
	A calcium carbonate having a d98<3 micron would be expected to have a similar effect on the properties of PVC as that having a d98<2.6, while maintaining the same d50 and d50/d20, as claimed, as Pohl shows that a d98 of 5 micron, which is double than 2.5/2.6 micron, provides an effect of about 10 kJ/m2 with respect to impact strength..
	Pohl anticipates or is prima facie obvious over instant claims 1, 4-6 and 8.
As to claims 2 and 3, Kissin discloses KM370 as having a polybutylacrylate core, disclosing exemplary crosslinking monomers for polyalkyl(meth)acrylate copolymer cores to include divinylbenzene, trimethylolpropane triacrylate, ethylene glycol dimethacrylate, trimethylolpropane trimethacrylate, allyl methacrylate, and blends thereof; and a shell of polymethylmethacrylate.
	As to claim 7, Pohl discloses the PVC-applications to include window profiles, pipes, wire insulations, cladding panels, wall panels, ceiling panels, etc. (p. 11, [0167]).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766